PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/829332
Filing Date: 1st December 2017
Appellant(s): Phillips et al.



__________________
Trent Kirk
For Appellant







EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/21/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
References
Cohen (US 8602304 B2)
Roberts (US 20160205800 A1)
Milojicic et al. (US 20030218383 A1)
Hoefgen et al. (US 20140366164 A1)

Argument (Claims 21, and 37):
	Appellant argued that Cohen, Roberts, Milojicic and Hoefgen fail to disclose the elements of claim 21, specifically as follows below
(a)  “ a shroud coupled to a portable electronic device and comprising an engagement member, the shroud configured to be paired with the portable electronic device for communication therewith, and a dock comprising an engagement member configured to releasably engage the engagement member of the shroud for establishing electrical communication between the dock and the portable electronic device

Response:
It is important to understand the definition of “a shroud”, according to the Oxford dictionary a shroud is a thing that envelops or obscures something. This definition may be applicable to the interpretation of Cohen’s disclosure.  Cohen’s invention teaches the invention is an apparatus comprising a housing configured to encase or attach (Hence functioning as a shroud) to a mobile electronic device and an accessory device in electronic communication with the mobile electronic device (Column 1, lines 
Furthermore, Roberts goes on to teach a shroud/cover for portable electronic devices capable of releasably engage with a docking station as illustrated in Figs 4 & 5 (Paragraph 86, 87).  Lastly, Hoefgen teaches the engagement member that electrically communicates between the dock and the portable electronic device and may enact locking and charging functions (Paragraph 60), i.e. when a user mounts an electronic device 102 to the base/dock 104, the microcontroller senses that the device 102 is mounted to the base/dock. The software program on the device 102 automatically starts when the device is mounted to the base 104. In alternative embodiments, the user may manually start the software program instead. The software program prompts the user to select whether he or she would like to lock and charge the device 102 or merely charge the device without locking it to the base 104 (enabling communication) between dock and portable device). The user makes his or her selection and the locking mechanism 106 either locks the device 102 to the base 104 or does nothing. If the user selects to lock the device 102 to the base 104, the software program logs the activity into the memory of the device and communicates to the micro-controller 3636130 actuates the locking mechanism 106.


Argument:
Appellant argued that Williams as well as Werner fail to disclose the elements of claim 21, specifically as follows below:
(b)   Appellant argued the motive of combination of Hoefgen et al. (US 20140366164 A1) and Cohen (US 8602304 B2) [Pg 4].

Response:
Hoefgen essentially teaches a security apparatus such as a cover/shroud that envelopes an electronic device which is the fasted to a docking station.  The electronic device has a locking mechanism that is controlled by software installed on the electronic device. The software installed on the electronic 
Furthermore, Cohen on teaches a housing apparatus designed to envelope an electronic device such that safe and secure transactions may occur whilst the device within the apparatus, the apparatus has a locking mechanism that secures the electronic device to the apparatus (Column 4, lines 35-44). Combining Hoefgen with Cohen one of ordinary skill in the art may optimize the security component of Cohen’s apparatus and system by enabling the locking and unlocking by authorized individuals, the electronic device during the transaction process.

Argument (Claim 23):
	Appellant argued that Cohen, Roberts, Milojicic and Hoefgen fail to disclose the elements of claim 23, specifically as follows below
(a)  “the shroud comprises a wireless communications interface configured to communicate and be paired with the portable electronic device.”

Response:
Cohen teaches a communication interface that enables communication between the wireless device and a payment accessory to which the device may be paired with to further undergo transactions (Column 2, lines 42-60).  Furthermore, Hoefgen teaches software on the electronic device that pairs the electronic device with the apparatus to further enable the electronic device to communicate and control the locking mechanism of the shroud component (Paragraphs 57, 60).  The pairing and control protocol requires the input of an authorization code to further enable the control commands (Paragraphs 57, 58).
Milojicic further discloses controlling the locking and unlocking mechanism of the docking station of the electronic device via pairing it to the electronic device by way of Bluetooth (a well-known pairing communication protocol) (Paragraph 35).


Argument (Claim 33):

(a)  “the dock is configured to disengage the shroud in response to communication with an electronic key..”

Response:
Cohen teaches a shroud/cover component that may be removably engaged or disengaged from a dock like structure to which locking techniques may comprise an electronic key such as fingerprint reading authentication (Column 4, lines 45-47).  Furthermore, Hoefgen teaches remotely configuring the locking and unlocking of the docking device by way of authorized signals that actuate the locking mechanisms of the apparatus accordingly (Paragraph 73), i.e. an electronic key protocol.


Argument (Claim 35):
	Appellant argued that Cohen, Roberts, Milojicic and Hoefgen fail to disclose the elements of claim 35, specifically as follows below
(a)  “the dock comprises an alarm configured to be activated in response to unauthorized removal of the dock from a support surface.”

Response:
Hoefgen teaches a wide range of anchors that may provide power to the device and/or include alarm capabilities in the event that the device is removed from the anchor without authorization (Paragraph 13).  In addition, Milojicic teaches to effectively lock an electronic device such that alarm is sent when the locking mechanism is compromised or when unauthorized removal of the electronic device (Paragraphs 13, 31, 42).


Argument (Claim 39):

(a)  “comprising wirelessly pairing the shroud with the portable electronic device”.

Response:
Hoefgen teaches software on the electronic device that pairs the electronic device with the apparatus to further enable the electronic device to communicate and control the locking mechanism of the shroud component (Paragraph 60).  The pairing and control protocol requires the input of an authorization code to further enable the control commands (Paragraphs 57, 58).
Milojicic further discloses controlling the locking and unlocking mechanism of the docking station of the electronic device via pairing it to the electronic device by way of Bluetooth (a well-known pairing communication protocol).

Argument (Claim 42):
	Appellant argued that Cohen, Roberts, Milojicic and Hoefgen fail to disclose the elements of claim 42, specifically as follows below
(a)  “the shroud is configured to communicate with the portable electronic device via the software application”.

Response:
Hoefgen teaches a security apparatus such as a cover/shroud that envelopes an electronic device which is the fasted to a docking station.  The electronic device has a locking mechanism that is controlled by software installed on the electronic device. The software installed on the electronic device requires a user to supply an authorization input to lock and unlock the electronic device from the display system (Paragraph 49). 


Argument (Claim 43):

(a)  “the shroud is configured to communicate with the dock for disengaging the shroud from the dock.”

Response:
Hoefgen teaches the shroud/cover component being configured to communicate with the dock for disengaging the shroud from the dock (Paragraphs 52-54; Figures 5, 6).

Conclusion: Examiner has clearly shown that all the limitations of the cited claims are indeed taught by the cited prior arts.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                                                                                                                        


Conferees:
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.